Lipscomb, C. J.
This cause originated before a justice of the peace, in the County of Conecuh.
Samuel Perryman sued Margaret Wiggins ; judgment was given for the defendant; the plaintiff appealed, and, at the first term of the Circuit Court recovered judgment by default against the defendant, for twenty-seven dollars and forty cents, his debt and interest.
*95It does not appear, that the defendant ever had' notice of the pendency of the appeal.
No default could legally be taken against the defendant, at the first term of the Court, after appeal taken, unless she had notice of the pendency of such appeal.
The judgment must, therefore, be reversed, and the cause remanded.